Citation Nr: 9909330	
Decision Date: 04/02/99    Archive Date: 04/16/99

DOCKET NO.  98-01 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to a higher evaluation for degenerative joint 
disease of the lumbosacral spine, with bulging disc and 
congenital anomalies, currently rated at 10 percent.

2.  Entitlement to a compensable evaluation for status post 
cervical spine laminectomy.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1988 to August 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the January 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
St. Louis, Missouri (RO).

The Board notes that the veteran filed a claim of entitlement 
to service connection for hypertension and that the RO denied 
this claim in the January 1997 rating decision.  The veteran 
filed a timely Notice of Disagreement in December 1997.  
However, he has not been provided with a Statement of the 
Case as to that issue.  Therefore, the Board refers that 
claim to the RO for proper development.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's degenerative joint disease of the 
lumbosacral spine, with bulging disc and congenital 
anomalies, is manifested by motion of flexion to 90 degrees 
and extension to 30 degrees.  Motion is no more than slight, 
and there is no showing of moderate intervertebral disc 
syndrome with recurring attacks.

3.  The veteran's status post cervical spine laminectomy is 
manifested by full range of motion and is essentially 
asymptomatic.  



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for degenerative joint disease of the lumbosacral spine with 
bulging disc and congenital anomalies have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.40-4.46, 4.59, 4.71a, Diagnostic Codes 5003,5293 (1998).

2.  The criteria for a compensable evaluation for status post 
cervical spine laminectomy have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 
4.59, 4.71a, Diagnostic Code 5290 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A veteran who submits a claim for benefits under laws 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 
38 U.S.C.A. § 5107(a) (West 1991).  An allegation that a 
service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for an 
increased rating.  See Caffrey v. Brown, 6 Vet.App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claim for an 
increased evaluation is well grounded.

Once a veteran has presented a well-grounded claim, the VA 
has a duty to assist him in developing facts that are 
pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  The Board is satisfied that the RO has obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal, and that all pertinent facts have been 
fully developed.

Disability ratings are determined by evaluating the extent to 
which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Ratings Disabilities (rating schedule).  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (1998).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7 (1998).  All 
reasonable doubt will be resolved in favor of the veteran.  
38 C.F.R. § 4.3 (1998).

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for 
compensable evaluation are not met. 38 C.F.R. § 4.31(1998).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40 (1998). Pain on movement, swelling, 
deformity or atrophy of disuse as well as instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weightbearing are relevant 
considerations for determination of joint disabilities.  
38 C.F.R. § 4.45 (1998).  Painful, unstable, or malaligned 
joints, due to healed injury, are entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59 
(1998).

The record shows that the RO granted service connection for 
degenerative joint disease of the lumbosacral spine, with 
bulging disc and congenital anomalies, and assigned a 10 
percent evaluation effective from August 1996.  The RO also 
granted service connection for status post cervical 
laminectomy at the C3-C6 level and assigned a noncompensable 
evaluation from August 1996.  The RO made these 
determinations based upon service medical records and a 
November 1996 VA examination.

Service medical records show that the veteran began to 
experience low back pain in April 1995 and that subsequent x-
ray, MRI, and CT scan testing found a partially segmented 
right hemivertebra at L2, osteophytic degenerative changes 
with disc bulge at L1-L2, bilateral spondylolysis at L5, 
narrowing at the right L5-S1 neural foramen, L5-S1 disc 
degenerative changes, and congenital fusion of the C2-3 
vertebra.  In January 1996, an MRI showed a critical cervical 
stenosis and the veteran underwent a C3-C6 cervical 
laminectomy.  The veteran was discharged from active duty 
following Medical Board proceedings.  The Medical Board 
rendered diagnoses of lumbar vertebral anomalies with low 
back pain syndrome and lumbar stenosis, and cervical 
vertebral anomalies with cervical stenosis and upper motor 
neuron myelopathic changes status post C3-6 laminectomy.

At the November 1996 VA examination, the veteran's complaints 
included sharp pain in his lower back that radiated down both 
legs daily, as well as episodes of major pain in the same 
area.  Upon examination, the examiner noted lordosis of the 
cervical spine.  Range of motion for the lumbar spine was as 
follows: forward flexion to 55 degrees, hyperextension to 10 
degrees, right lateral flexion to 25 degrees, left lateral 
flexion to 20 degrees, and bilateral rotation to 30 degrees.  
The veteran exhibited facial grimacing while performing range 
of motion movements.  It was noted that there was a well-
healed surgical incisional scar over the cervical spine that 
was pink in color and without adherence.  The area had mild 
tenderness on palpation.  The examiner diagnosed the veteran 
with deformities of the spine, reverse lordosis of the 
cervical spine, congenital anomaly of the upper level of L1-
L2, scoliosis of lumbar spine to the right side, moderate 
degenerative osteoarthritis of the lumbar spine, and status 
post cervical laminectomy.

The veteran's degenerative joint disease of the lumbosacral 
spine with bulging disc and congenital anomalies has been 
assigned a 10 percent schedular evaluation pursuant to 
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5293 (1998).  Under 
Diagnostic Code 5003, degenerative arthritis established by 
x-ray findings is rated on the basis of limitation of motion 
of the joint involved.  Slight limitation of the lumbar spine 
is rated at 10 percent, moderate limitation is rated at 20 
percent, and severe limitation is rated at 40 percent.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (1998).  Pursuant to 
Diagnostic Code 5293, intervertebral disc syndrome is rated 
at 10 percent when it is characterized as mild.  For an 
increased rating to 20 percent, the disability must be 
moderate, with recurring attacks.

Under Diagnostic Code 5295, (lumbosacral strain), a 40 
percent evaluation is warranted where the disorder is severe, 
with listing of the whole spine to the opposite side, 
positive Goldthwait's sign, marked limitation of forward 
flexion, loss of lateral motion, arthritic changes or 
narrowing or irregularity of intervertebral spaces, or some 
of the above with abnormal mobility on forced motion; a 20 
percent evaluation is warranted for muscle spasm on extreme 
forward flexion and loss of lateral spine motion on one side; 
a 10 percent evaluation is warranted for characteristic pain 
on motion; a noncompensable evaluation is warranted where 
there are only slight subjective symptoms. 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (1998).  

The veteran's status post cervical spine laminectomy has been 
assigned a noncompensable schedular evaluation pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5290 (1998).  Pursuant to 
this Diagnostic Code, slight limitation of motion of the 
cervical spine is rated at 10 percent, moderate limitation is 
rated at 20 percent, and severe limitation is rated at 30 
percent.

A 10 percent disability evaluation is warranted for 
superficial scars which are poorly nourished and have 
repeated ulcerations, which are tender and painful on 
objective demonstration, or which limit the function of the 
body part that they affect. 38 C.F.R. Part 4, Diagnostic 
Codes 7803, 7804, 7805 (1998).

When a Diagnostic Code provides for compensation based solely 
upon limitation of motion or upon degenerative or traumatic 
arthritis, the provisions of 38 C.F.R. §§ 4.40 and 4.45 
(1998) must also be considered.  A separate rating need not 
be made for pain but the impact of pain must be considered in 
making a rating decision.  See VAOPGCPREC 9-98, Fed. Reg. 63 
(1998); Spurgeon v. Brown, 10 Vet.App. 194, 196 (1997).  The 
examinations upon which the rating decisions are based must 
adequately portray the extent of functional loss due to pain 
on use or due to flare-ups.  DeLuca v. Brown, 8 Vet.App. 202, 
206 (1995).

The veteran underwent another VA examination in March 1998.  
The veteran reported a history of low back pain, headaches, 
blackouts, and loss of control of his left leg in 1985.  He 
underwent cervical spinal decompression surgery in 1986, 
which alleviated most of his symptoms.  The veteran also 
reported a history of hypospadias that had not been resolved 
by surgery.  His present complaints included 15 to 20 minutes 
of stiffness and some tingling of the feet when he first 
walked in the morning, and an occasional catch on range of 
motion of the neck.  He reported that he was taking no 
medications.

Upon examination, the veteran walked with a normal gait, and 
range of motion of the lumbar spine measured to 90 degrees 
for lumbar flexion and to 30 degrees for lumbar extension.  
The examiner found a full range of motion of the cervical 
spine.  The veteran could touch his chin to the sternal notch 
and achieve 40 degrees of cervical extension, 60 degrees of 
right and left lateral bending of the neck, and full left and 
right rotation of the neck without pain.  A well-healed 
midline dorsal incision over the neck was noted.  The 
examiner stated that there was no hypotrophic scar or 
tenderness there.  Neurological examination of the upper and 
lower extremities showed appropriate motor strength, 
reflexes, and sensation.  A positive Hoffman's sign in both 
hands indicated cervical myelopathy.

The examiner reviewed recent x-rays which revealed cervical 
mild kyphosis, minimal cervical thoracic scoliosis, 
congenital hemivertebra in the lumbar spine which was causing 
acute right convexity high lumbar scoliosis, and secondary 
degenerative change with anterior osteophytes and end plate 
sclerosis at the L1-L2 discs.  The examiner also reviewed an 
MRI scan of the lumbar spine from August 1995.  The examiner 
assessed the veteran with cervical myelopathy on the basis of 
congenital cervical spinal stenosis and multiple congenital 
anomalies, including a 

hypospadias and a hemivertebra deformity of the lumbar spine.  
The examiner commented that the veteran was currently not 
having any symptoms related to the lumbar conditions.

In summary, the veteran currently possesses a full range of 
motion of the cervical spine and an essentially normal range 
of motion of the lumbar spine.  Moreover, the veteran did not 
experience pain while performing the range of motion 
movements.  At the most recent VA examination, the veteran 
only complained of minimal symptoms relating to his cervical 
spine.  He made no complaints regarding the lumbar spine, and 
the examiner did not discover any symptomatology related to 
the lumbar spine.

Based upon the above findings, the Board concludes that the 
evidence does not support an evaluation in excess of 10 
percent for degenerative joint disease of the lumbosacral 
spine, with bulging disc and congenital anomalies, as the 
medical evidence only supports a finding of slight limitation 
of motion and mild symptomatology.  There is no objective 
finding of recurring attacks involving neurological symptoms 
or of muscle spasm on extreme forward bending or lost of 
lateral spine motion in a standing position.  Likewise, the 
evidence does not support a compensable evaluation for status 
post cervical spine laminectomy, as the veteran has exhibited 
full range of motion without evidence of pain.  While on 
examination in 1996 some tenderness over the area of the 
veteran's scar of the neck was mentioned, the most recent VA 
examination report described the scar as well healed, 
nonhypotrophic, and nontender.    

Higher evaluations for back disabilities are provided for 
residuals of vertebral fractures and for complete bony 
fixation (ankylosis) of the spine.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5285, 5286, 5287, 5289 (1998).  However, the 
veteran's back disabilities have never been shown to include 
a fracture or ankylosis. Therefore, the record does not show 
the increased severity necessary for the next higher 
evaluations, under any of the potentially applicable Codes, 
and the veteran's claims must be denied.  


Neither does the record support a finding that the veteran 
experiences functional impairment so that an increased 
evaluation should be assigned for either disability.  It is 
noted that while the veteran complains of stiffness and 
tingling of the feet for a few minutes in the morning, as 
well as an occasional catch on range of motion of the neck, 
the objective evidence shows that the veteran does not take 
any pain medication or use any supportive devices.  Objective 
evidence of pain on motion has not been indicated, and 
findings such as atrophy or weakness have not been noted.  
The Board is of the opinion that any functional impairment 
experienced by the veteran as to his low back disability is 
adequately compensated in the 10 percent rating assigned.  As 
to the cervical spine disability, motion has been noted to be 
full and without pain.  No "catch" on motion was 
documented.  The Board finds that based on the evidence of 
record, the current noncompensable evaluation is proper.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1998) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the United States Court of 
Veterans Appeals in Schafrath v. Derwinski, 1 Vet.App. 589, 
593 (1991), including the provisions of 38 C.F.R. 
§ 3.321(b)(1) (1998).  The Board, as did the RO, finds that 
the evidence of record does not present such "an exceptional 
or unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1) (1998).  In this regard, the Board 
finds that there has been no showing by the veteran that his 
back disabilities have resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  In the absence of such factors, the Board 
finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
(1998) are not met.  See Bagwell v. Brown, 9 Vet.App. 337 
(1996); Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).  




ORDER

An evaluation in excess of 10 percent for degenerative joint 
disease of the lumbosacral spine, with bulging disc and 
congenital anomalies, is denied.

A compensable evaluation for status post cervical spine 
laminectomy is denied.



		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals



 

- 10 -


- 1 -


